Citation Nr: 1112915	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-30 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left arm disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1967 to May 1970.  He also apparently had additional service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In February 2011, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also referred to as a Travel Board hearing).

Because they require further development before being decided, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims he developed PTSD as a result of his service in Vietnam, including especially in combat.  In written statements and while testifying during his recent February 2011 hearing, he pointed out that he was stationed in Vietnam from October 1968 to October 1969 as part of the 815th construction battalion in charge of gun trucks that supported combat units, in particular the 57th Aviation Company.  His duties included escorting the equipment.  He said the especially traumatic events ("stressors") he believes caused his PTSD included being involved in a fire fight outside of base camp near Pleiku and Qui Nhon, Vietnam.  He also reported the accidental shooting of a driver in his convoy named "Tom" and their unit getting shot up or at during a battle when helping another unit.


In support of this claim and these assertions, he submitted Internet articles on the activities of the 57th Aviation Company during 1968 and 1969 campaigns.  He also submitted photographs of him in Vietnam.

The Veteran's service personnel records show he served in a variety of positions, including construction machine operator, crawler tractor operator, loader operator, and senior loader operator.  These records also confirm he was assigned to the 815th construction battalion while serving in Vietnam.  According to his Department of Defense Form 214 (DD Form 214), he received the National Defense Service Medal, Republic of Vietnam Campaign Medal (RVNCM), and the Vietnam Service Medal (VSM).  But while commendable in their own right, none of these medals is prima facie evidence of his engagement in combat against enemy forces.  38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f)(2), require that he have actually participated in combat with the enemy - meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Of course he steadfastly disagrees with any notion that he did not engage in combat in Vietnam, even if not suggested by his military personnel records.

The importance of a stressor relating to combat is that the Veteran has a significantly lesser burden of proof in establishing the claimed event occurred.  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).


The claims file has been rebuilt.  In April 2009, a formal finding was made regarding the lack of information needed to verify these claimed stressors.  It was determined the Veteran's statements regarding these alleged events did not contain the minimum required information to corroborate these stressors by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or to permit a meaningful research by National Archives and Records Administration (NARA).  The need for this independent verification of these claimed stressors was predicated on the notion that he had not established his engagement in combat in Vietnam, though, again, he maintains he did in fact engage in combat while there.

In any event, effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

This most recent change to subpart (f)(3) does not apply to PTSD claims that, instead, are predicated on a diagnosis of PTSD during service (under (f)(1)), combat service (under (f)(2)), being a prisoner of war (POW) (under (f)(4)), or personal or sexual assault (under (f)(5)) because these other types of claims already have their specifically defined exceptions in these other subparts of 38 C.F.R. § 3.304.

Nevertheless, although the RO treated the Veteran's claim as entirely predicated on his alleged service in combat in Vietnam (i.e., as falling under subpart (f)(2)), it appears he also is entitled to consideration under the recent change to subpart (f)(3).  Despite the fact that he has reported that he was in actual combat in Vietnam, his other stressors included escorting gun trucks.  So this statement implies that he may have feared an attack.  So an examination and medical opinion are needed to assist in determining whether he has PTSD, as defined by 38 CFR § 3.304(f)(3), from any of his service that occurred in that capacity.  This recent change to subpart (f)(3), as mentioned, creates an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.

During his February 2011 hearing, towards establishing he has PTSD, the Veteran indicated he has a "VA card" (presumably allowing him to receive evaluation and treatment at the local VA Medical Center (VAMC) in Indianapolis).  He also said his wife, who is a doctor, had told him that he has PTSD, and that they had divorced just 6 months prior to the hearing after 30 plus years of marriage.  He added that he recently had been seen for psychiatric evaluation at the local VAMC in Indianapolis, and he claimed that he was billed for medical services rendered.  Therefore, although it remains unclear the exact reason for that VA consultation, and what became of it, it apparently was potentially relevant to his claim for service connection for PTSD.  Hence, if there are indeed outstanding VA evaluation or treatment records, they need to be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating VA records are constructively part of the file, even if not physically, and therefore must be obtained and considered if potentially relevant).

The Veteran also claims he has bilateral hearing loss and tinnitus due to his military service.  Regarding his claim for bilateral hearing loss, the report of his March 1967 examination conducted in anticipation of his induction into the military shows his hearing was within normal limits in the lower frequencies.  An audiogram revealed pure tone thresholds in his right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz of 5, 5, 0, 0, 5 and 0 decibels, respectively; and in his left ear the pure tone thresholds were 0, 0, 0, 0, 0, and 45 decibels, respectively.  So there was no some indication of hearing loss in his left ear at the higher frequency of 6000 Hertz, albeit only in this frequency, when entering service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988), and indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.)

During his subsequent February 1970 separation examination, an audiogram revealed pure tone thresholds in his right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz of 5, -5, 0, 0, 0 and 20 decibels, respectively; and in his left ear the pure tone thresholds were -5, -5, -10, -10, -5, and 50 decibels, respectively.  So he again only had hearing loss in his left ear, and only in the 6,000 Hertz frequency.

A later March 1978 reenlistment examination report concerning his additional service in the Army Reserves shows an audiogram revealed pure tone thresholds in his right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz of 5, 0, 0, 0, 15 and 80 decibels, respectively; and in his left ear the pure tone thresholds were 10, 5, 0, 
-10, 5, and 60 decibels, respectively.  So he now had hearing loss in both ears, so bilaterally, in the 6,000 Hertz frequency.  And in reporting his medical history, he stated that he had experienced hearing loss secondary to a 50-caliber machine gun that had fired near his right ear.

Also of record is a private audiogram more recently dated in October 2010 showing evidence of bilateral (i.e., right and left ear) hearing loss.

During his February 2011 hearing, the Veteran indicated that his tinnitus began 30 years earlier, so, if true, meaning in 1981 or thereabouts.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, the Veteran is considered competent, even as a layman, to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See, too, Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.

So a medical examination and opinion also are needed to determine the etiology of the Veteran's bilateral hearing loss and tinnitus - including especially in terms of whether these conditions are related or attributable to his military service or date back to his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

Lastly, the Veteran has reported breaking his left arm during service when a tire fell on this arm.  And as proof of this, he submitted photos of him in Vietnam showing this arm in a cast.  He testified during his hearing that he had to wear that cast for about 8-10 weeks.  And although he admittedly has not received any additional evaluation or treatment for this arm during the many years since, that is, other than taking over-the-counter medication such as Aleve, he says this arm still aches and throbs and that he does not have full use of it, so is still disabled.

The Veteran's service treatment records (STRs) also show that he received treatment for his left wrist.  He has not had a VA compensation examination to determine whether he has a current left arm disability to account for his complaints of chronic pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  But when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, and does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any treatment for his claimed disabilities.  If he has, and the records are not already on file, obtain them.  These records should include, but are not limited to, those concerning any recent psychiatric evaluation or treatment, such as for PTSD, at the local VAMC in Indianapolis.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule appropriate VA examinations to determine:

a) whether the Veteran has PTSD related to his military service - including especially as a result of the events he says occurred in Vietnam.

To this end, the examiner should state whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD (whether verified or not).

The examiner should additionally address the most recent amendments to the PTSD regulation, 38 C.F.R. § 3.304(f)(3), by indicating whether the claimed stressors are related to his "fear of hostile military or terrorist activity;"


b) whether the Veteran has a chronic left arm disability to account for his complaints of pain, etc., and, if he does, the likelihood (very likely, as likely as not, or unlikely) it is attributable to his military service - and especially to the injury he says occurred during service, namely, breaking this arm when a tire fell on it;

c) whether he has sufficient hearing loss according to the requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability by VA standards.  If it is determined that he does, then an opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) that his current hearing loss and tinnitus are attributable to noise exposure during or coincident with his military service.  [Note:  in making this determination of causation, the examiner should address the high frequency hearing loss noted during service - specifically, at 6,000 Hertz, in terms of whether this was a relevant or significant finding.]

The examiner also should take into consideration the Veteran's reported history of hearing loss secondary to 50-caliber machine gun fire.  And the examiners must remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court/CAVC) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.


The examiners must discuss the medical rationale of their opinions, whether favorable or unfavorable, if necessary, citing to specific evidence in the record to support their conclusions.

It is imperative the examining physicians review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The Veteran is hereby advised that his failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Upon completion of the above development, and any other development deemed warranted, readjudicate the claims in light of the additional evidence (the PTSD claim should be readjudicated in light of 38 C.F.R. § 3.304(f)(3), as amended).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


